      Case 4:20-cv-03305 Document 21 Filed on 04/15/21 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                 April 15, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

JEANETTE CLAREET,                                §
                                                 §
                       Plaintiff,                §
                                                 §
VS.                                              §            CIVIL ACTION NO. H-20-3305
                                                 §
CITY OF HOUSTON, et al.,                         §
                                                 §
                                                 §
                       Defendants.               §

                          MEMORANDUM OPINION AND ORDER

       Jeanette Clareet sued the City of Houston, Police Chief Art Acevedo, Officer Muhammad

Qazi, and Officer Daniel Iwai, alleging that Officers Qazi and Iwai violated her Fourth and

Fourteenth Amendment rights to bodily integrity when Officer Qazi allegedly groped her while

performing a body search. (Docket Entry No. 11). She alleges that Police Chief Acevedo was

complicit in the alleged groping, and that the City of Houston’s customs, policies, and practices

encouraged these alleged constitutional violations. (Id.). The defendants moved to dismiss.

(Docket Entry No. 14).

       The court grants the motion to dismiss the City of Houston and Police Chief Acevedo.

Clareet did not allege facts plausibly stating a claim that the City of Houston promulgated an

official policy or custom that was the “moving force” behind the alleged violation of her

constitutional rights. Ratliff v. Aransas County, Tex., 948 F.3d 281, 285 (5th Cir. 2020). Similarly,

Clareet has not alleged facts plausibly stating a claim that Police Chief Acevedo participated in

the alleged constitutional violation or implemented policies that resulted in the alleged violation.

See Alderson v. Concordia Par. Corr. Facility, 848 F.3d 415, 420 (5th Cir. 2017).
      Case 4:20-cv-03305 Document 21 Filed on 04/15/21 in TXSD Page 2 of 2




       The court denies the motion to dismiss the 42 U.S.C. § 1983 claims against Officers Qazi

and Iwai in their individual capacities. Clareet alleged that Officer Iwai groped her while

conducting a body sea rch, and that Officers Iwai and Qazi failed to call and wait for a female

officer to perform the body search. (Docket Entry No. 14 at ¶¶ 54–56). These facts are sufficient

to state a § 1983 claim against Officers Qazi and Iwai at this stage. See Doe v. Rains County Indep.

Sch. Dist., 66 F.3d 1402, 1406 (5th Cir. 1995) (allegations of sexual assault are sufficient to

establish that the plaintiff suffered an actionable deprivation of her liberty interest in freedom from

sexual abuse by persons wielding state authority). The court also denies the motion to dismiss the

sexual-assault claim against Officer Qazi. The court grants the motion to dismiss the sexual-

assault claim against Officer Iwai, because Clareet did not allege that he “made contact” with her.

TEX. PENAL CODE § 22.01(a)(3).

       The claims against the City of Houston and Police Chief Acevedo, and the sexual-assault

claim against Officer Iwai, are dismissed with prejudice, because amendment would be futile.


               SIGNED on April 15, 2021, at Houston, Texas.


                                                              _______________________________
                                                                        Lee H. Rosenthal
                                                                 Chief United States District Judge




                                                      2
